                                                                     Case 2:20-cv-00674-APG-EJY Document 51 Filed 10/06/20 Page 1 of 3


                                                                 1   JODI DONETTA LOWRY, ESQ.
                                                                     Nevada Bar No. 7798
                                                                 2   jlowry@gibsonlexbury.com

                                                                 3                Gibson Lexbury LLP
                                                                            3470 East Russell Road, Second Floor
                                                                 4               Las Vegas, Nevada 89120
                                                                                  Telephone 702.541.7888
                                                                 5                Facsimile 702.541.7899
                                                                 6   Attorney for Plaintiff

                                                                 7                                  UNITED STATES DISTRICT COURT

                                                                 8                                          DISTRICT OF NEVADA

                                                                 9   MOTOGOLF.COM, LLC, a Nevada limited-               Case No.: 2:20-cv-00674-APG-EJY
                                                                     liability company;
                                                                10
                                                                                              Plaintiff,                STIPULATION TO VOLUNTARILY
                                                                11                                                      DISMISS DEFENDANT KEVIN E.
                                                                             v.                                         MURPHY WITHOUT PREJUDICE
                                                                12
                                                                     TOP SHELF GOLF, LLC, a Maine limited
                     Main (702) 541-7888 • Fax (702) 541-7899




                                                                13   liability company; TOP SHELF IT
Gibson Lexbury LLP
                      3470 East Russell Road, Second Floor




                                                                     SOLUTIONS, INC., a Maine corporation;
                                                                14   IVAN SOKOLOVICH, an individual; INNA
                             Las Vegas, Nevada 89120




                                                                     SOKOLOVICH, an individual; KEVIN P.
                                                                15   MURPHY, an individual; KEVIN E.
                                                                     MURPHY, an individual; ALIAKSANDR
                                                                16   SHAVIALEVICH, an individual;

                                                                17                            Defendants.

                                                                18

                                                                19

                                                                20          Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Motogolf.com, LLC, by and
                                                                21   through its counsel, Gibson Lexbury LLP, Defendants Top Shelf Golf, LLC, Top Shelf IT
                                                                22   Solutions, Inc., Ivan Sokolovich and Inna Sokolovich, by and through their counsel, Fennemore
                                                                23   Craig, P.C., and Defendant Kevin E. Murphy, by and through his counsel Kravitz, Schnitzer &
                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                    1
                                                                     Case 2:20-cv-00674-APG-EJY Document 51 Filed 10/06/20 Page 2 of 3


                                                                 1   Johnson, Chtd., hereby stipulate the dismissal, without prejudice, of all claims alleged against

                                                                 2   Defendant Kevin E. Murphy in the above-captioned matter.

                                                                 3

                                                                 4   Dated this 6th day of October, 2020.                 Dated this 6th day of October, 2020.

                                                                 5   GIBSON LEXBURY LLP                                    FENNEMORE CRAIG, P.C.

                                                                 6    /s/ J.D. Lowry.                                      /s/ Wade Beavers
                                                                      JODI DONETTA LOWRY, ESQ.                             JOHN D. TENNERT, III, ESQ.
                                                                 7    Nevada Bar No. 7798                                  Nevada Bar No. 11728
                                                                      3470 East Russell Road, Second Floor                 WADE BEAVERS, ESQ.
                                                                 8    Las Vegas, Nevada 89120                              Nevada Bar No. 13451
                                                                      Attorney for Plaintiff                               300 East Second Street, Suite 1510
                                                                 9                                                         Reno, Nevada 89501
                                                                                                                           Attorneys for Defendants Top Shelf Golf,
                                                                10                                                         LLC, Top Shelf IT Solutions, Inc., Ivan
                                                                                                                           Sokolovich and Inna Sokolovich
                                                                11

                                                                12   Dated this 6th day of October, 2020.
                     Main (702) 541-7888 • Fax (702) 541-7899




                                                                13   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
Gibson Lexbury LLP
                      3470 East Russell Road, Second Floor




                                                                14    /s/ Michael Esposito
                             Las Vegas, Nevada 89120




                                                                      MICHAEL R. ESPOSITO, ESQ.
                                                                15    Nevada Bar No. 13482
                                                                      8985 South Eastern Avenue, Suite 200
                                                                16    Las Vegas, Nevada 89123
                                                                      Attorney for Kevin E. Murphy
                                                                17

                                                                18

                                                                19

                                                                20
                                                                     IT IS SO ORDERED:
                                                                21

                                                                22           October 6, 2020
                                                                     Dated:__________________
                                                                                                                            _____________________________
                                                                23                                                          ANDREW P. GORDON
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                      2
                                                                     Case 2:20-cv-00674-APG-EJY Document 51 Filed 10/06/20 Page 3 of 3


                                                                 1                                  CERTIFICATE OF SERVICE

                                                                 2          Pursuant to Local Rule 5 of this Court, I certify that I am an employee of Gibson Lexbury

                                                                 3   LLP and that on October 6, 2020, I caused a correct copy of the foregoing STIPULATION TO

                                                                 4   VOLUNTARILY DISMISS DEFENDANT KEVIN E. MURPHY WITHOUT

                                                                 5   PREJUDICE to be served via CM/ECF to:

                                                                 6   John D. Tennert, III, Esq.
                                                                     jtennert@fclaw.com
                                                                 7   Wade Beavers, Esq.
                                                                     wbeavers@fclaw.com
                                                                 8   FENNEMORE CRAIG, P.C.
                                                                     300 East Second Street, Suite 1510
                                                                 9   Reno, Nevada 89501
                                                                     Attorneys for Defendants Top Shelf Golf, LLC, Top Shelf IT Solutions, Inc., Ivan Sokolovich and
                                                                10   Inna Sokolovich

                                                                11   And via electronic mail addressed to:

                                                                12   Michael R. Esposito, Esq.
                                                                     mesposito@ksjattorneys.com
                     Main (702) 541-7888 • Fax (702) 541-7899




                                                                13   Kravitz, Schnitzer & Johnson, Chtd.
Gibson Lexbury LLP
                      3470 East Russell Road, Second Floor




                                                                     8985 South Eastern Avenue, Suite 200
                                                                14   Las Vegas, Nevada 89123
                             Las Vegas, Nevada 89120




                                                                     Attorney for Kevin E. Murphy
                                                                15
                                                                                                                    /s/ Rebecca M. Oakley
                                                                16                                                  An employee of Gibson Lexbury LLP

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                    3
